Citation Nr: 1137056	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a spinal injury, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.W.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Des Moines, Iowa, which, in relevant part, reopened and denied a claim for service connection for a spinal injury.  

The Veteran testified before the undersigned at an April 2011 videoconference hearing.  A transcript has been associated with the file.  Additional evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

Regardless of the RO's decision to reopen the claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The issue of service connection for a spinal injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in February 2005, of which the Veteran was notified in March 2005, denied the Veteran's claim to reopen the issue of entitlement to service connection for a spinal injury.

2.  Additional evidence received since the February 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a spinal injury.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision, denying the petition to reopen claim of service connection for a spinal injury, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a spinal injury; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The claim has been reopened as discussed below.  As such, the Board finds that any error related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

The Veteran brought an original claim for service connection for a spinal injury in 1998.  That claim was denied for lack of well groundedness in an April 1999 rating decision.  The Veteran filed another claim in October 2004.  The petition to reopen was denied in a February 2005 rating decision.  The Veteran was notified of the decision and his procedural and appellate rights in March 2005.  The Veteran did not respond within one year.  The February 2005 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The February 2005 rating decision decline to reopen the instant claim because the evidence was not new and material.  The claim had been previously denied in April 1999 as not well grounded for lack of nexus between a current spinal disability and service.  

The Veteran has submitted an August 2009 opinion from a VA doctor indicating that the Veteran has compression of several vertebrae in his lumbar spine that is more likely than not the result of an inservice fall.  

This opinion was not of record at the time of the February 2005 rating decision and addresses the grounds of the prior final denial.  The opinion also raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been submitted.  The claim for service connection for a spinal injury is reopened.  See 38 C.F.R. § 3.156.  


ORDER

The claim of service connection for a spinal injury is reopened; the appeal is granted to this extent only. 


REMAND

The Board must remand for an additional VA opinion.  While the RO sent the claims file for a VA examination and opinion, the resulting opinion discounted the Veteran's account without explanation and failed to address significant aspects of the claim.  The Board will provide a factual background so that the questions that must be answered will have context.  

The Veteran was seen for a December 1976 pre-induction physical examination.  At that time, he denied recurrent back pain.  The clinical examination did not find any abnormalities of the spine.  

In June 1977 the Veteran twisted his ankle and fell during service.  He woke up the next morning with low back pain.  The Veteran was seen at the emergency room at Fort Devens.  The physical examination indicates that the Veteran had mild tenderness from L4 to S1 with negative right ankle, straight leg raise and neurological testing.  

The Veteran was seen for a Chapter 10 physical examination in October 1977.  The Veteran endorsed recurrent back pain at that time.  The explanatory note indicates lower back pain since June 1977.  No clinical abnormality was noted during the examination.  

The day after the physical examination, the Veteran went to the outpatient clinic in October 1977.  At that time, he complained of pain in the middle of his back which was intermittent, dull and aching.  The Veteran reported his history of a fall involving the middle of his back.  The Veteran complained pain "continuous discomfort" for four months.  The Veteran was vague about how his back troubled him.  On physical examination, the Veteran stood erect without kyphosis, scoliosis or tenderness over the dorsal spinal processes or neck paraspinals.  The Veteran moved his back with difficulty.  The Veteran was diagnosed with musculoskeletal pain of the dorsum of his back.  The Veteran was scheduled for dorsal spinal x-rays, prescribed medication and told to use hot towel packs.

The Veteran was seen for a follow-up on October 31, 1979.  The Veteran reported persistent thoracic spine back pain, with a history of a fall in July.  He indicated that it was worse with long periods of standing.  The Veteran did not have paresthesias or muscle loss.  On examination, the Veteran's DTRs were 2+ with a negative straight leg raise and normal strength.  The Veteran had pain on direct palpation of the lower thoracic spine.  X-rays revealed deformity of the T8-T10 vertebral bodies.  The Veteran was diagnosed with Scheurmann's disease.  The x-ray study note indicates that there was slight wedging of the 8th thoracic vertebra.  Irregularity in the vertebral end plates of several of the lower dorsal vertebrae was also noted.  The wedging was considered probably to be a manifestation of Scheurmann's disease rather than secondary to any recent trauma.  

The Veteran was seen again in November 1979.  The Veteran complained of back pain for the previous two weeks.  The history of Scheurmann's disease was noted.  The Veteran reported that he developed muscle spasm of his neck and back the previous evening.  The Veteran was diagnosed with cervical spasm.  DTRs were 2+.  The doctor questioned whether this was related to Scheurmann's disease.

The Veteran was also referred for evaluation for whether he should be retained in the Army or discharged for the back pain.  A November 1979 note indicates that the Veteran appeared to have back pain due to Scheurmann's disease.  The examiner indicated that the Veteran's symptoms at that time were not severe enough or long enough in duration to warrant a medical board.  The examiner also indicated that the Veteran did not need to be kept in the Army for treatment.  

The Veteran was seen again at the outpatient clinic in August 1978.  The Veteran complained of back pain between his shoulder blades.  The Veteran had muscle spasm on the right side.  He was prescribed a hot pad.

The Veteran had a separation from service physical examination in February 1979.  At that time, he endorsed recurrent back pain.  The explanatory note indicates that he had been using a brace occasionally for the last six months.  On clinical examination, no disorder of the spine was noted.

The Veteran's VA treatment records show a lengthy history of complaints of back pain.  The Veteran first reported back pain in October 1995, which he claimed began after a fall.  He indicated that the pain was from the base of his skull to his hips.  In January 1996, the Veteran indicated that the pain began after a fall in 1977 when he fell from a hill.  The Veteran reported being placed in a brace for six months.  The Veteran was diagnosed with chronic back pain with muscle spasm.  The Veteran's was provided a January 1996 ultrasound which found superior end plate depression at L2 and mild anterior wedging at T11, considered most likely post traumatic.  The Veteran also had spondylolysis at L5, resulting in spondylolisthesis Grade I.  Associated degenerative changes at L5-S1 were present.  The Veteran had degenerative disc changes at C3-4 which were mild.  

A March 1998 x-ray of the lumbosacral spine was interpreted to show a deformity of the superior end plate of L2 with partial compression of the superior body.  The finding was considered consistent with remote trauma.  

A December 1999 thoracic spine x-ray was interpreted to show normal alignment and disc spaces within normal limits.  There was loss of height of the T8 vertebral body.  Small osteophytes were noted on the superior and inferior end plates of some lower thoracic vertebral bodies.  Paraspinal soft tissues were within normal limits.  Lumbar x-ray studies were interpreted to show small osteophyte on the superior end plate of L2.  The Veteran had spondylolysis of L5 on S1 with spondylolisthesis on this level.  The posterior elements were intact.  Sacroiliac joints were within normal limits.  

A July 2000 note indicates that the Veteran was having chronic low back pain and right groin pain, probably radiation from degenerative disc disease.  

The Veteran was diagnosed with degenerative joint disease of the lumbar spine in 2004.  In December 2004, the Veteran was given injections for pain relief.

An October 2006 x-ray study was interpreted to show mild compression fractures of T12 and L2 superior endplates, with the remaining lumbar vertebrae normal.  The L5 vertebra had spondylolysis in the posterior elements with 8 mm anterolisthesis of L5 relative to L4 and S1.  Thoracic x-rays showed mild compression fractures in the superior endplates of T8 and T10 to T12, age indeterminate.  The Veteran had minimal S-shaped scoliosis.  A December 2009 MRI showed mild diffuse disc bulging and facet arthropathy at L4-L5 and L5-S1 with degenerative disc disease, without significant canal stenosis or marked foraminal narrowing.  The Veteran had Schmorl's nodes and mild old compression deformity superior endplates of T11, T12 and L2.  

The Veteran obtained an August 2009 opinion from a VA doctor indicating that the Veteran has old compression fractures at three thoracic levels and spondylolysis and spondylolisthesis in the lower lumbar spine.  The examiner indicated that the condition developed as a result of the fall in 1977, when the Veteran fell 35 feet.

The Veteran was seen for a November 2009 VA examination.  The examiner appears to have discounted the Veteran's report of his own lay symptoms without explanation.  Furthermore, the examiner was not asked to address whether the Veteran was sound at entry or whether the Scheurmann's Disease was aggravated during service.  Since the examiner was not asked the relevant questions, the Board finds that this examination and opinion is not adequate for ratings purposes.  

The Veteran submitted an internet article regarding Scheurmann's disease at his hearing before the undersigned.  The article indicates that the disease is a condition where vertebrae grow unevenly, where the interior angle is often greater than the posterior, resulting in the "wedging" shape of the vertebrae.  The article indicates that the disease is self-limiting after growth is complete.  Once a patient is fully grown, the bones maintain the deformity.  The article indicates that the condition can cause lower and mid-level back pain which can be aggravated by physical activity and by long periods of standing or sitting.

The claim presents a complex medical history.  To resolve this claim the Board requires medical opinions for questions not presented to the November 2009 VA examiner.  The Board will discuss each in turn.  All answers provided must include a statement of the relevant facts of the Veteran's case, general medical principles and a logical deduction between the two leading to the opinion.  

First, the Board notes that while the Veteran was found to have Scheurmann's Disease during service, he has not been diagnosed with the condition since that time.  The record is not clear whether the Veteran actually had or has Scheurmann's Disease.  The examiner should resolve the question of diagnosis.  

Second, the examiner should state whether Scheurmann's Disease is considered a developmental defect or a developmental disease.  While the Veteran has submitted a Wikipedia article on the subject, the Board requires a more certain and established source for general medical principles.  VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  The General Counsel opinion draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "structural or inherent abnormalities or conditions which are more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90; VAOPGCPREC 67-90.  

Third, servicemen are presumed to be sound at entry to service excepting those disorders noted on the entrance physical examination.  As discussed, no spinal disorder was noted on the December 1976 entrance physical.  If the Veteran had Scheurmann's Disease and the Disease is a developmental disease, did the Veteran have Scheurmann's Disease at entry to service.  The burden to rebut the presumption is very high, so the degree of medical certainty for the answer to this question must also be very high.  

Fourth, if the Veteran had Scheurmann's Disease, the Disease is classified as a developmental disease and it preexisted service, the examiner must address whether the Veteran's Scheurmann's Disease was aggravated by service.  The Veteran was born in June 1959 and was seventeen and a half years old at entry to service in January 1977.  Given his age at entry and the information that Scheurmann's Disease is a juvenile disorder which is complete as the individual stops growing, it is not clear whether the Veteran was finished growing at entry to service.  Whether the physical stress of service could have aggravated the Disease is not clear from the record.  The examiner must address whether the Scheurmann's Disease was aggravated by the ordinary conditions of service and the June 1977 fall.  Again, a presumption of soundness and aggravation places a very high burden to make a determination that the Veteran's Scheurmann's Disease was not aggravated beyond the course of the natural progression of the Disease during service.  

Fifth, although the Veteran was diagnosed with Scheurmann's Disease during service, the Disease is not among his current diagnoses of lumbar or thoracic spine disorders.  The examiner should indicate whether the Veteran continues to have Scheurmann's Disease and whether the Disease resulted in the current disabilities.  

Assuming, however, the Veteran did not have Scheurmann's Disease, did the Veteran have a different spinal disorder during service?  If so, did that spinal disorder preexist service?  Whether opinion as to the spinal disorder preexisted service must be certain to an undebatable degree.  Similarly, if the spinal disorder preexisted service, was that disorder aggravated by service, to include the June 1977 fall?  Was the onset of pain and spasm described above consistent with the natural course of the disorder to an undebatable degree of certainty?

Lastly, assuming the Veteran did not have Scheurmann's Disease, but some other spinal disorder during service, the examiner must address whether his current disabilities are related to some other spinal disorder considering the inservice complaints and treatment for back pain.  Where the record does not show treatment between 1979 and 1995, the examiner should rely on the Veteran's account to the extent possible.  If the examiner finds that the Veteran's account is not sufficiently detailed or not credible, the examiner should explain why in the opinion.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to provide medical opinions regarding the following questions:

a)  What is the appropriate diagnosis for the Veteran's lumbar and thoracic disorders?  The examiner must address whether a patient with Scheurmann's Disease would not be diagnosed with the disease later in life, instead being diagnosed with other disorders such as degenerative joint changes, spondylolysis and spondylolisthesis, and mild compression fractures in vertebral superior endplates as shown in the record and discussed above.  The examiner must render an opinion that determines the appropriate diagnosis which is at least as likely as not.

b) Is Scheurmann's Disease a developmental disease or a developmental defect?  

c)  Did the Veteran have Scheurmann's Disease during service?  The examiner must render an opinion that determines the diagnosis to a degree that is at least as likely as not.

c)  If the Veteran had Scheurmann's Disease during service, did the Scheurmann's Disease preexist service?  In this regard, the examiner should address the Veteran's age at entry to service, seventeen and a half years old.  The examiner should indicate whether Scheurmann's Disease preexisted to a degree of undebatable certainty.  

d)  If the Scheurmann's Disease preexisted service to an undebatable degree of certainty, was the condition aggravated during service?  In answering this question, the examiner must address whether any increase in disability occurred during service and whether the Veteran's June 1977 fall could have aggravated the condition.  The examiner must also state whether the Veteran's complaints of recurrent back pain during service represent an aggravation of the condition or whether the Veteran's complaints were consistent with the progress of the condition.

e)  If the Veteran had Scheurmann's Disease during service, is that disease responsible for the Veteran's current spinal disabilities?  The examiner must render an opinion that determines the relationship is as likely as not that the development of the condition was caused by, or aggravated by, any incident of the Veteran's active service.

f)  If the Veteran did not have Scheurmann's Disease during service, are the inservice complaints and medical findings consistent with the onset of a different spinal disability?  If so, was that disability present prior to entry to service to an undebatable degree of certainty?  If so, was that disability aggravated during service?  Was the onset of pain and spasm described above consistent with the natural course of the disorder to an undebatable degree of certainty?

g)  If the Veteran did not have Scheurmann's Disease during service, are his current disabilities related to some other spinal disorder considering the inservice complaints and treatment for back pain.  The examiner must render an opinion that determines the relationship is as likely as not that the development of the condition was caused by, or aggravated by, any incident of the Veteran's active service.

In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  The Board reminds the examiner that the mere absence of treatment records between separation and 1995 is not dispositive.  Where the record does not show treatment, the examiner should rely on the Veteran's account to the extent possible.  If the examiner finds that the Veteran's account is not sufficiently detailed or not credible, the examiner should explain why in the opinion.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must address whether there is additional factual information that would enable an examiner to provide a definitive opinion, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


